El Juez Asociado Señoii Wole,
emitió la opinión del tribunal.
La sentencia ante nos fué dictada con fecha 21 de diciembre de 1926 y se apeló el mismo día en el cual también el apelante obtuvo una prórroga de 30 días para presentar una exposición del caso. El apelante sucesivamente obtuvo entonces unas seis prórrogas de 30 días cada una. El 17 de junio de 1927 se concedió la última de dichas prórrogas y, pendiente la misma, el apelado solicitó de esta corte que desestimase la apelación.
El Pueblo demuestra que el apelante se limitó a solici-tar las prórrogas sin practicar gestión alguna cerca del ta-quígrafo para obtener la transcripción de sus notas, y que no existe presentada exposición alguna.
La moción de desestimación se notificó al apelante el 15 de julio de 1927. Se señaló su vista para el 26 de julio y fué suspendida a petición del apelante. Transcurrieron los tres meses de vacaciones y señalada de nuevo la vista para el 7 de noviembre actual, fué celebrada con la comparecen-cia de ambas partes, limitándose el apelante a sostener que esta Corte Suprema no tenía jurisdicción para conocer y. resolver la cuestión planteada.
*455La regla 59 de esta corte dispone:
“Espirado el término de noventa días desde la fecha en que se presentare el escrito de apelación, y no obstante las prórrogas conce-didas por la corte inferior, el Tribunal a discreción podrá desesti-mar una apelación que no haya sido anteriormente registrada en este Tribunal, mediante moción presentada al efecto, si se probare sa-tisfactoriamente que el apelante no ha proseguido su apelación con la diligencia debida o de buena fe, o que tal apelación es frívola.”
El apelante cae de lleno dentro de esta regla.
Quizás estaríamos dispuestos a ejercer nuestra discre-ción en favor del apelante si se hubiera presentado alguna razón para esta larga demora, especialmente si el referido apelante hubiera demostrado la importancia de las cuestio-nes legales envueltas. Nada tenemos ante nosotros excepto una negativa de nuestra jurisdicción para intervenir en el caso.
Tan pronto se apela, la jurisdicción se transfiere a esta corte. De acuerdo con la ley y nuestras reglas, a las cor-tes de distrito se les da autoridad para prorrogar el tiempo para la radicación de exposiciones del caso; pero nosotros poseemos el derecho inherente de desestimarlas por falta de diligencia tal como lo manifiesta la Begia 59, supra. Nada encontramos en el caso de Saras v. Sucesión de Saras, 31 D.P.R. 966, en conflicto con nuestra autoridad.

Debe desestimarse la apelación.